Citation Nr: 0527000	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-43 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
ventral hernia.

2.  Entitlement for total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  A 
November 2002 rating decision implemented a November 2002 
Board decision that had granted an increased rating of 40 
percent for ventral hernia, and the veteran filed a December 
2003 notice of disagreement.  A May 2004 rating decision 
denied entitlement to TDIU, and the veteran filed a June 2004 
notice disagreement.  An October 2004 statement of the case 
addressed both issues, and the veteran perfected the appeal 
with an October 2004 VA Form 9.  

The veteran testified at an August 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  It is noted that service connection is in effect for 
hemorrhoids with a 10 percent rating, and it appears that the 
veteran raised a claim for an increased rating via testimony.  
The RO should address this matter accordingly.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's hernia is not characterized as massive, 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
ventral hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7339 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) are 
examined.  

The record contains January 2004 and March 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The March 2004 letter told 
the veteran of information and evidence needed to 
substantiate and complete a claim for an increased rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
Board's November 2002 decision, the RO's implementing rating 
decision, and the October 2004 statement of the case 
demonstrated the kind of evidence necessary to show 
entitlement to a rating in excess of 40 percent.  

Though the March 2004 letter came after the rating decision 
that implemented the Board's decision to assign an increased 
rating of 40 percent, see Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the RO appropriately provided the veteran with 
subsequent VCAA notification via the letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter, 
including via statement of the case and supplemental 
statement of the case thereafter.  Pelegrini, 18 Vet. App. at 
121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
detailed below, following the Board's decision that granted 
an increased rating of 40 percent, the veteran has not 
supplied additional evidence that might necessitate a VA 
examination for the purpose of assessing the current severity 
of his ventral hernia.  The Board considered as probative and 
relevant evidence the veteran's testimony at his recent 
hearing, as well as a March 2004 VA examination report 
(performed pursuant to the TDIU claim).  VA fulfilled its 
duties to the veteran to the extent possible given the 
particular circumstances of this case.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Diagnostic Code 7339 pertaining to postoperative ventral 
hernia provides as follows:  Massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable warrants a 100 percent rating; 
and large, not well supported by belt under ordinary 
conditions warrants a 40 percent rating.  

Analysis  

A January 1998 rating decision granted the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
ventral hernia and assigned a disability evaluation of 20 
percent (the veteran had sustained the hernia when he had a 
cholecystectomy procedure in 1983).  As noted above, the 
Board granted an increased rating of 40 percent in a November 
2002 decision, and veteran disagreed with the implementing 
rating decision.  

The record lacks evidence that the veteran's ventral hernia 
has manifested to the extent anticipated by the maximum 
schedular.  For example, at a March 2004 VA examination 
(performed primarily for the purpose of the pending TDIU 
claim) the examiner noted incomplete ventral wall hernias 
along the veteran's midline surgical scar.  The veteran 
reported that he had an abdominal binder, but he rarely used 
it.

Moreover, treatment records gathered after the Board's 
decision from the Nashville VAMC dated April 2003 to March 
2004 failed to indicate problems with the veteran's ventral 
hernia.  A November 2004 medical statement from David L. 
Lybarger, RN, stated that the double ventral hernia adversely 
impacted the veteran's ability to engage in his usual 
occupation, but did not identify symptomatology contained in 
the diagnostic criteria for a 100 percent evaluation.  At his 
hearing, though the veteran's representative asserted that 
the veteran should undergo a current VA examination, the 
veteran did not testify to a worsening of symptomatology of 
his ventral hernia; rather, the bulk of the veteran's 
testimony concerned the impact the hernia had on his 
unemployability.  

As such, the record lacks evidence that the veteran's hernia 
condition worsened to the extent of severity necessary for 
the next higher evaluation of 100 percent at this time.  


ORDER

Entitlement to a rating in excess of 40 percent for ventral 
hernia is denied.  


REMAND

First, the veteran has raised the issue of a higher rating 
for his hemorrhoids.  This issue is inextricably intertwined 
with the TDIU issue and must be resolved before final 
appellate action of the TDIU issue.  

Further, the veteran testified that he stopped working as a 
heavy equipment operator in 1983 when he sustained a hernia, 
based upon medical advice.  The record contains a March 2004 
VA examination report that addressed the matter of 
unemployability.  The examiner, however, did not appear to 
have access to the veteran's claims file.  Moreover, the 
examiner focused on the fact that the veteran's ventral wall 
hernia happened 35 years after service, and then ultimately 
concluded that the veteran was not unemployable.  Because the 
veteran receives disability compensation based upon 
38 U.S.C.A. § 1151 entitlement, any connection with military 
service is not relevant to the question about the veteran's 
ability to secure or follow a substantially gainful 
occupation as a result of disabilities for which he receives 
compensation.  To afford the veteran every benefit, he should 
undergo another VA examination.

Also, it is noted that the veteran is considered permanently 
and totally disabled for the purposes of pension benefits.  
As such, and given the veteran's employment history in 
relation to his hernia (referred to as the veteran's main 
medical problem by the March 2004 VA examiner), the RO should 
appropriately submit the veteran's case to the Director, 
Compensation and Pension Service under 38 C.F.R. § 4.16(b).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should develop and 
adjudicate the issue of entitlement to 
an increased rating for the veteran's 
hemorrhoids.  

2.  The RO should arrange for a VA 
examination concerning the TDIU claim.  
After reviewing the veteran's claims 
file, the examiner should provide an 
opinion as to whether the veteran's 
disabilities for which he receives 
compensation alone prevent him from 
securing and following substantially 
gainful employment consistent with 
education and work background.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the rating board should 
submit the veteran's case to the 
Director, Compensation and Pension 
Service, for consideration of the TDIU 
issue pursuant to 38 C.F.R. § 4.16(b).  
The rating board should include a full 
statement as to the veteran's 
compensated disabilities, employment 
history, education and vocational 
attainment, and all other factors 
having a bearing on this issue.  

4.  Then, the RO should readjudicate the 
TDIU issue.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


